Order entered June 25, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-14-00774-CV

  ROHRMOOS VENTURE, ERIC LANGFORD, DAN BASSO AND TOBIN GROVE,
                           Appellant

                                          V.

                     UTSW DVA HEALTHCARE, LLP, Appellee

                   On Appeal from the 192nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-10-15959

                                      ORDER
      Appellants’ Motion for Leave to File Supplemental Authority is GRANTED.


                                                 /s/   BILL WHITEHILL
                                                       JUSTICE